Citation Nr: 1711242	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  07-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent effective March 7, 2005, and greater than 20 percent effective December 1, 2010, for costochondritis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected migraines, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  A videoconference Board hearing was held at the RO in December 2009 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development in November 2010, July 2012 and November 2015.  

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected costochondritis is more disabling than currently (and initially) evaluated.  He also contends that his service-connected migraines, alone or in combination with other service-connected disabilities, preclude his employability.  The Board acknowledges that this appeal has been remanded to the AOJ on several occasions previously, most recently in November 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board's November 2015 remand directed the AOJ, in pertinent part, to obtain an addendum VA opinion or afford the Veteran a new examination concerning his service-connected costochondritis, if appropriate.  See Board remand dated November 19, 2015, at pp. 16-17.  The AOJ subsequently scheduled the Veteran for a new VA examination for April 7, 2016, although he did not report for this examination.  An April 2016 Report of General Information shows the Veteran called to explain that he was unable to attend the VA examination due to his job and requested that it be rescheduled for a date after October 2, 2016.  The AOJ then issued a May 2016 supplemental statement of the case (SSOC) denying the Veteran's higher initial rating claim for costochondritis.  In June 2016, after receiving the SSOC, the Veteran again contacted the AOJ requesting that the examination be rescheduled.  The AOJ then recertified the claims to the Board later in June 2016.  In October 2016, the Veteran again requested that his examination be rescheduled by the AOJ and, in December 2016, the Veteran's representative also requested that this examination be rescheduled by the AOJ.

It is not clear to the Board why the AOJ did not respond to the multiple reasonable requests from the Veteran and his service representative to reschedule this examination after he did not report in April 2016.  Having reviewed the record evidence, the Board finds that the Veteran has presented good cause for his failure to report for VA examination on April 7, 2016.  See 38 C.F.R. §§ 3.655(a)-(b) (2016).  Accordingly, this appeal is remanded for the AOJ to reschedule the Veteran for appropriate VA examination to determine the nature and severity of his service-connected costochondritis.

The Board notes in this regard that judicial review is frustrated by the AOJ's apparent failure to comply with the prior remand directives concerning the scheduling of another VA examination.  The Board also is sympathetic to the Veteran and his representative who made multiple reasonable requests to the AOJ requesting that this examination be rescheduled after he did not report in April 2016 because of his job.  

The Veteran also is advised that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in June 2016 without complying with the November 2015 remand instructions.  Given this error, another remand is required.

As noted in the November 2015 remand, the claim for a TDIU is inextricably intertwined with the Veteran's higher initial rating claim for costochondritis, because any increased rating for costochondritis potentially could affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a) or, in the alternative, whether the Veteran is entitled to a TDIU on an extraschedular basis due to the severity of his service-connected disabilities.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, adjudication of the Veteran's TDIU claim is deferred.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA health care providers who have treated him for his service-connected costochondritis in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, contact the VA Medical Center in Anchorage, Alaska, and ask the VA examiner who conducted the Veteran's November 12, 2013, VA examination to review the claims file again and provide an addendum to the examination report for costochondritis which answers the questions outlined below. 

If, and only if, the VA examiner who conducted the November 12, 2013, VA examination is not available, then schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected costochondritis.  The claims file and a copy of this remand must be made available to the examiner for review.

The examiner should specify the degree of injury to Muscle Group XXI (thoracic muscle group) and what functional abilities are affected.  In addition, the examiner should indicate if any other Muscle Groups are involved, and, if so, describe the extent of injury and functional impairment.  The examiner should comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.

The examiner also should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  Further, the examiner also should determine whether the Veteran has any nerve impairment (e.g., numbness, neuropathy) associated with his service-connected costochondritis.  If so, then the examiner should determine which specific nerve groups are involved with the nerve impairment and characterize the overall neurological impairment as mild, moderate, moderately severe, or severe. 

 A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

